UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6571



JOHN MOORE,

                                              Plaintiff - Appellant,

          versus


MARTHA A. WANNAMAKER, Warden, Dutchman Correc-
tional Institution; DONALD DEASE, Appalachin
Regional Director; MICHAEL MOORE, Director,
South Carolina Department of Corrections;
CHARLES VAN METER, Regional Magistrate Hearing
Officer; ARTHUR E. PROPER, Correctional Offi-
cer of Investigations, Dutchman Correctional
Institution,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-98-212-2-13AJ)


Submitted:    June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Moore, Appellant Pro Se. Shelton Sterling Laney, III, HOL-
COMBE, BOMAR, COTHRAN, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Moore appeals the district court’s order granting Defen-

dants’ motion for summary judgment and dismissing Moore’s action

filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 1998).   We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Moore v. Wannamaker, No. CA-98-212-2-13AJ (D.S.C. Mar. 17, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2